Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Restriction
	As a result of Applicants response (without traverse) to the restriction requirement, claims 1-10 are currently pending and claims 11-15 are withdrawn as being directed to a non-elected invention.  The case has additionally been transferred to the undersigned Examiner.

Claim Objections
	Claim 4 is objected to because it is missing a period at the end of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 8 recites the limitation “for the semiconductor package” which lacks proper antecedent basis.  Applicants can overcome this rejection by removing this limitation from claim 8.
Claims 9 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 9 is missing chemical formula 1, which is an obvious error made by Applicants during their revised claims.  Applicants can overcome this rejection by including chemical formula 1 as presented in their originally filed disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohno et al. (US 2008/0300350).
Example 23 of Ohno et al. is drawn to a thermosetting resin composition which is comprised of (A) 14.7 pbw of resin B which is a modified phenylene ether oligomer having terminal vinylbenzyl groups having a number average molecular weight of 1,165 g/mol, (B), 11.3 pbw of a maleimide compound (2,2-bis-[4-(4-maleimidophenoxy)phenyl]propane, BMI-80), (C) 14 pbw of a styrenic thermoplastic elastomer having a styrene content of 30 wt%, S8007L, a flame retardant, and (D) a fused silica filler (SC2050MR) (Table 6).  Resin B in example 23 anticipates Applicants claimed modified phenylene ether oligomer of claim 1, as well as the molecular weight limitations and end-group structural limitations of claims 2 and 3, respectively.  BMI-80 is a thermosetting resin which anticipates Applicants claimed thermosetting resin of claim 1 as well as claim 4.  S8007L anticipates Applicants claimed thermoplastic elastomer containing styrene in an amount of 10-70% by weight as recited in claim 1.  The fused silica filler anticipates Applicants claimed inorganic filler of claim 1.  Additionally, based on 100 pbw of resin B, BMI-80, and S8007L, the amount of resin B is 36.8 pbw, the amount of BMI-80 is 28.2 pbw, and the amount of S8007L is 35 pbw, which falls within the 5-70 pbw range of the modified phenylene ether oligomer or modified poly(phenylene ether) having ethylenically unsaturated groups, the 10-50 pbw range of thermosetting resin, and 5-70 pbw of the elastic co-polymer or homo-polymer, respectively, thereby anticipating claim 6.  Last, the amount of silica filler, based on 100 pbw of modifier phenylene ether, thermosetting resin and elastic co-polymer or homo-polymer is 125 pbw, which falls within the 30-200 pbw range required by claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al. (US 2008/0300350).
While example 23 of Ohno et al. does not include an epoxy resin which satisfies claim 5, the inclusion of an epoxy resin satisfying claim 5 to any of the exemplified compositions, including example 23, is obvious to one having ordinary skill in the art given the overall teachings of Ohno et al.  Specifically, Ohno et al. explicitly teaches that additional thermosetting resins may be added and include epoxy resins such as bisphenol A type epoxy resins, phenol novolac epoxy resins (paragraphs 0051 and 0053).  The inclusion of such a resin would have been obvious to one having ordinary skill in the art and the motivation for including an epoxy resin would be to increase the adhesive strength of the cured films prepared from the curable resin compositions taught therein.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al. (US 2008/0300350) in view of Hwang et al. (WO 2018/212459), as applied to claim 1 above.  The English language equivalent US 2020/0231804, cited on the PTO-892 form, mailed on 11/23/21, will be relied upon for citation purposes.
While Ohno et al. does not teach that the thermosetting resin compositions taught therein further comprise an alkoxysilane oligomer which satisfies the limitations of claims 8-10, the inclusion of such a component would have been obvious to one having ordinary skill in the art given the teachings of Hwang et al.  Ohno et al. and Hwang et al. are combinable as they are . 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al. (US 2008/0300350) in view of Nakamura et al. (US 2014/0087152), as applied to claim 1 above.  
While Ohno et al. does not teach that the thermosetting resin compositions taught therein further comprise an alkoxysilane oligomer which satisfies the limitations of claims 8-10, the inclusion of such a component would have been obvious to one having ordinary skill in the art given the teachings of Nakamura et al.  Ohno et al. and Nakamura et al. are combinable as they are from the same field of endeavor, namely, interlayer insulating materials for semiconductors. Nakamura et al. teaches that fillers which are treated with oligomeric silane coupling agents offer superior peel strength than those treated with monomeric silane coupling agents (Tables 1 and 2).  One end use of the curable resins as taught by Ohno et al. are the preparation of curable films which are employed as adhesive films (paragraph 0067).  By employing a silica filler treated with an alkoxysilane oligomer, one having ordinary skill in the art would expected that the compositions taught by Ohno et al. would display superior adhesive strength, which is desired when preparing adhesive films.  

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766